Name: Commission Regulation (EC) NoÃ 2030/2006 of 21 December 2006 amending Regulations (EC) NoÃ 1607/2000, (EC) NoÃ 1622/2000 and (EC) NoÃ 2729/2000 concerning the wine sector by reason of the accession of Bulgaria and Romania to the European Union
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  agricultural activity;  food technology;  agricultural policy;  research and intellectual property;  European construction
 Date Published: nan

 30.12.2006 EN Official Journal of the European Union L 414/40 COMMISSION REGULATION (EC) No 2030/2006 of 21 December 2006 amending Regulations (EC) No 1607/2000, (EC) No 1622/2000 and (EC) No 2729/2000 concerning the wine sector by reason of the accession of Bulgaria and Romania to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1) and in particular Articles 58, 46(1) and 72(4) thereof, Whereas: (1) Annex IV to Commission Regulation (EC) No 1607/2000 of 24 July 2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, in particular the Title relating to quality wine produced in specified regions (2) lists the quality sparkling wines psr the cuvee of which may have an alcoholic strength of less than 9,5 % vol. That Annex should be amended to include wines produced in Romania. (2) Annex XIII to Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes (3) contains the derogations regarding the wine volatile acid content laid down in point 1 of Part B of Annex V to Regulation (EC) No 1493/1999. That Annex should be amended by reason of the accession of Romania. (3) Article 11(2) of Commission Regulation (EC) No 2729/2000 of 14 December 2000 laying down detailed implementing rules on controls in the wine sector (4) determines the minimum number of samples to be taken each year for the analytical databank provided for in Article 10 of that Regulation. Following the accession of Bulgaria and Romania, the number of samples to be taken for those countries should be determined. (4) Regulations (EC) No 1607/2000, (EC) No 1622/2000 and (EC) No 2729/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 1607/2000 is replaced by the text in the Annex to this Regulation. Article 2 In Annex XIII of Regulation (EC) No 1622/2000, the following point (o) is added: (o) for Romanian wines:  25 milliequivalents per litre for quality wines psr meeting the requirements to be described as DOC CT.  30 milliequivalents per litre for quality wines psr meeting the requirements to be described as DOC CIB. Article 3 In Article 11(2) of Regulation (EC) No 2729/2000, the second subparagraph is replaced by the following:  30 samples in Bulgaria,  20 samples in the Czech Republic,  200 samples in Germany,  50 samples in Greece,  200 samples in Spain,  400 samples in France,  400 samples in Italy,  10 samples in Cyprus,  4 samples in Luxembourg,  50 samples in Hungary,  4 samples in Malta,  50 samples in Austria,  50 samples in Portugal,  70 samples in Romania,  20 samples in Slovenia,  15 samples in Slovakia,  4 samples in the United Kingdom. Article 4 This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 185, 25.7.2000, p. 17. (3) OJ L 194, 31.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 1507/2006 (OJ L 280, 12.10.2006, p. 9). (4) OJ L 316, 15.12.2000, p. 16. Regulation as last amended by Regulation (EC) No 262/2006 (OJ L 46, 16.2.2006, p. 22). ANNEX ANNEX IV List of quality sparkling wines psr the cuvÃ ©e of which may have an alcoholic strength of less than 9,5 % vol. ITALY  Prosecco di Conegliano-Valdobbiadene  Montello e Colli Asolani. ROMANIA  Muscat Spumant Bucium  Muscat Spumant Dealu Mare  Muscat Spumant Murfatlar  Muscat Spumant Alba Iulia  Muscat Spumant IaÃi  Muscat Spumant HuÃi  Muscat Spumant Panciu  Muscat Spumant Ãimleul Silvaniei  Muscat Spumant SebeÃ Apold  Muscat Spumant TÃ ¢rnave